Case: 2:10-cr-00028-DCR Doc #: 41-1 Filed: 09/15/20 Page: 1 of 1 - Page ID#: 153


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRT.CT OF KENTUCKY
                            NORTHERN DISTRICT
                              AT COVINGTON

UNITED STATES OF AMERICA               §
    Plaintiff/RespondentJ               §
                                        §
v.                                      § CASE NUMBER: 10-28-DCR
                                        §
VERLIN BRETT BATLEY                     §
    Defenrlent/Movant,                  §


                              NOTT.CE OF MOTION

To: U.S. District Court
    Eastern District of Kentucky
    Office of the Clerk of the Court
    35 West Fifth Street
    2nd Floor
    Covington~ KTY 41011

        NOTICE JS HEREBY GIVEN 1     that the Defendant·1       Verlin Brett
Bailey has filed a Motion for Correction of Sentence, pursuant
to 28 U.S.C. § 2241 with this HonorablA Court, and requests that
this Motion be heBrd at a time most convenient to the Court.




                                       ReozJtt!~, _
                                       Verlin Brett Bailev
                                       Federal Register Ne. 13514-032
                                       FCJ Wj_lliamshurg
                                       P.O. Box 340
                                       Salters, SC 29590

Date:    -~_/_!__1     20
